DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-7, 9-15, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claims 1, 9, and 17 recite a mental process that could be performed by the human mind such as, 
“transforming the DBSI-MRI data set to obtain at least one DBSI biomarker value”, which can be performed by the human mind merely by visually looking at a given dataset followed by selecting a value. As notes in the applicant’s specification in paragraph 0312; “transforming the DBSI-MRI data set comprises selecting the at least one DBSI biomarker value from a portion of the DBSI-MRI data set corresponding to at least one white matter track of the subject.” In such a case, the specification has not provided in further detail for which a human would not be able to perform the claim limitation. The following limitation in claim 1, “comparing each of at the least one DBSI biomarker value to at least one corresponding threshold value from a diagnostic database to obtain a relation between each of at the least one DBSI biomarker value and the at least one corresponding threshold value, wherein the at least one corresponding threshold value each is a DBSI biomarker value; and” can be performed by the human mind by merely visually looking a dataset and mentally noting a threshold followed by comparing values to said threshold. The following limitation in claim 1, “diagnosing the at least one condition according to at least one diagnostic rule, wherein each of the at least one diagnostic rule defines a candidate condition of the central nervous system in terms of the relations between the at least one DBSI biomarker vale and the at least one corresponding threshold value.” can be performed by the human mind and amounts to nothing more than thinking about what it means with respect to a diagnosis. 
	Regarding claim 9, other than reciting ‘processing circuitry’ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “retrieve a diffusion basis spectrum imaging- magnetic resonance imaging (DBSI-MRI) data set obtained from the central nervous system of the subject from the memory” and “retrieve a diagnostic database comprising at least one corresponding threshold value from the memory” in the context of this claim encompasses the user manually matching and comparing the image data of an image and determining a diagnosis based said image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claims 1 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, “providing a diffusion basis spectrum imaging - magnetic resonance imaging (DBSI-MRI) data set obtained from the central nervous system of the subject”,  which are all types of data gathering and would be necessary for all uses of the judicial exception.
In claim 9 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements,“retrieve a diffusion basis spectrum imaging - magnetic resonance imaging (DBSI-MRI) data set obtained from the central nervous system of the subject from the memory…retrieve a diagnostic database comprising at least one corresponding threshold value from the memory”, which are all types of data gathering and would be necessary for all uses of the judicial exception while “A central nervous system diagnosis computing device for providing a diagnosis of at least one condition of a central nervous system in a subject, said computing device including a processor in communication with a memory, said processor programmed to” , which amount to generic computer components and mere instructions to implement the abstract idea on a computer. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)).
In claim 17 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements,“At least one non-transitory computer-readable storage media for providing a diagnosis of at least one condition of a central nervous system in a subject, the at least one non- transitory computer-readable storage media having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to”,  which amount to generic computer components and mere instructions to implement the abstract idea on a computer. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Rather, the Applicant’s specification states in paragraph 0016; “Such embodiments facilitate improved results compared to diffusion tensor imaging (DTI)”. Ultimately, the Applicant’s describe improvement in the process of using DBSI compared to DTI, but this is not an improvement in the function of a computer or other technology (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 2106.05(a); and 2106.05(f)). The claims are directed to the abstract idea. Also, there does not appear to be any particular structure or machine, treatment or prophylaxis, transformation, or any other meaningful application that would render the claim eligible at step 2A, prong 2. 
As for Step 2B, 
Claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, “a processor” and “a memory”, “non-transitory computer-readable storage media”, respectively, amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the applicants specification below, which supports such a determination: 
The Applicant states in paragraph 0188; “DBSI data can be acquired in conjunction with structural MRI during routine evaluation, significantly reducing burden and expense.”

For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. 

Dependent claims
	Claim 2, 10, and 18 further defines the one condition that corresponds to the diagnosis, which can be performed by the human mind and amounts to nothing more than thinking about what it means with respect to a diagnosis. Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 3, 11, and 19 further defines diagnosing by adding a verifying step, which can be performed by the human mind and amounts to nothing more than thinking about what it means with respect to a diagnosis. Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 4, 12-13, and 20-21 further defines the diagnosing by adding upper and lower threshold hold values to access the plurality of entries, which can be performed by the human mind and amounts to nothing more than thinking about what it means with respect to a diagnosis. Furthermore, a human could merely analysis a data set and configure the statistical significance. Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 6, 14, and 22 further defines the one diagnostic rule which can be performed by the human mind and amounts to nothing more than thinking about what it means with respect to a diagnosis. Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 7 further recites transforming the DBSI MRI data which can be performed by the human mind merely by visually looking at a given dataset followed by selecting a value. Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.
	Claim 15 and 23 further recites a processor or computer for transforming the DBSI MRI data which can be performed by the human mind merely by visually looking at a given dataset followed by selecting a value. As discussed above, limitations, “a processor”, and “non-transitory computer-readable storage media”,  amount to mere instructions to implement the abstract idea on a computer. Thus the recitation does not integrate into a practical application or amount to significantly more to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 6, 14, and 22 recites the limitation “the cellularity diffusivity value" in line 4-5, 8-9, and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 14, and 22 recites the limitation “the fractional anisotropy value" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 14, and 22 recites the limitation “the radial diffusivity value" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objection
Claim 11, the term “A computing device” should recite –The computing device—
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta-Cabronero. PloS one, 7(11), e49072, Published November 2012, A copy of this reference is included with this Office action.) in view of Song et al (US 2011/0282183 A1, Filed 2011-05-17, hereinafter “Song”). 
Claim 1: Acosta-Cabronero discloses, A method for diagnosing at least one condition of a central nervous system in a subject (Figs. 1-8 depict diagnosing at least one condition of a central nervous system (brain imaged) in the subjects), the method comprising: providing a diffusion tensor imaging - magnetic resonance imaging (DTI-MRI) data set obtained from the central nervous system of the subject (Fig. 1-8; as well as p.2, Col. Left, Section Introduction: “The aim was to identify whether the various tensor metrics might show differential preference as biomarkers to track change or for early diagnosis”);
transforming the DTI-MRI data set to obtain at least one biomarker value (Transforming is seen as selecting at least one biomarker value from a portion of the data set corresponding to at least one white matter track. For instance, p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”; It is clear that the one white matter track is seen as the corpus callosum wherein the RD/FA is selected as an extensive abnormality in mild-stage Alzheimer’s disease. Furthermore, referring to Figures 3-5, a tenser metric equates to differential behavior, which is further seen as a biomarker such as a axial diffusivity, fractional anisotropy, radial diffusivity, and/or mean diffusivity.); 
comparing each of at the least one biomarker value to at least one corresponding threshold value from a diagnostic database (Table 4 seen as a diagnostic database. As notes in the Applicant’s specification paragraph 0294: “the term “database” may refer to…a body of data”. For instance, Table 4 refers to a body of data. Table 4 has at least one corresponding threshold value seen as the statistical mean values correlating the cross-sectional information to biomarkers. The statically significance calculated from table 4 is further used to calculate the least square linear fit line on Figure 6; therefore, the diagnostic database is retrieved comprising at least one corresponding threshold value. The one corresponding threshold value is further seen in Figure 6 as the mean in-between the error bars.) to obtain a relation between each of at the least one DBSI biomarker value and the at least one corresponding threshold value (Table 4 description: “Table 4. DTI group comparisons across disease stages and linear dependence on global cognition for all patients in the splenium”), wherein the at least one corresponding threshold value each is a DBSI biomarker value (Refer to Table 4 and Fig. 6); and
the at least one condition according to at least one diagnostic rule  wherein each of the at least one diagnostic rule defines a candidate condition of the central nervous system in terms of the relations between the at least one biomarker value and the at least one corresponding threshold value (p.2, Col. Left, Section Introduction; “The aim was to identify whether the various tensor metrics might show differential preference as biomarkers to track change or for early diagnosis, and if so, which are the best for each purpose.”. Control, Very mild Alzheimer’s, and Mild Alzheimer’s are equated to healthy condition, pre-clinical AD condition, and early symptomatic AD condition, respectively. A diagnostic rule is equated to the diagnosis associated with each value of the biomarker according to Table 4 and Figure 6. Accordingly, Acosta-Cabronero discloses, Figure 6 A-D demonstrating a cellularity diffusivity value is less than the corresponding upper cellularity diffusivity value threshold value corresponding to a healthy condition (Fig. 6(C)). Next, Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to pre-clinical AD condition (Fig. 6(C)), Lastly, Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to early symptomatic AD (Fig. 6 (C)), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value corresponding to early symptomatic AD (Fig. 6 (D)), and the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value corresponding to early symptomatic AD (Fig. 6(B)). 
However Acosta-Cabronero fails to explicitly teach diagnosing a heathy condition, an pre-clinical AD condition, and/or a early symptomatic AD condition based on the diagnostic rules identified above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno to include diagnosing the at least one condition according to at least one diagnostic rule since the conditions are present in Figures (A-D). The motivation to do this would yield predictable results such as advising on a treatment option and/or further health risks. 
Acosta-Cabronero fails to explicitly teach DBSI-MRI and a DBSI biomarker. 
However, Song discloses, using DBSI-MRI (0070; “A noninvasive process based on diffusion MRI technique is described herein to facilitate accurately quantifying the complex human CNS white matter pathology where the current DTI and its relevant improvements have failed. As an exemplary embodiment, diffusion basis spectrum imaging (DBSI) is implemented and provided herein to demonstrate the feasibility and detailed operation of the proposed novel process.”) and a DBSI biomarker (0070; “diffusion basis spectrum imaging (DBSI) is implemented and provided herein to demonstrate the feasibility and detailed operation of the proposed novel process. The quantity and primary direction of diffusion tensor components within a tissue volume resulting from white matter pathology is determined using diffusion MRI before constructing the multi-tensor model. After the identification of each diffusion tensor component corresponding to individual pathology, the diffusivity and volume ratio of each component can be derived accordingly.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the acquired imaging data of Acosta-Cabronero as modified to include a DBSI-MRI data set and DBSI biomarker as taught by Song. The motivation to do this would yield predictable results such as improving the quantification of complex human CNS white matter pathology. 

Claim 2: Acosta-Cabronero as modified discloses all the element above in claim 1, Acosta-Cabronero discloses, wherein the at least one condition is selected from the group consisting of a healthy condition, a preclinical Alzheimer's disease (AD) condition, and an early symptomatic AD condition (Acosta-Cabronero, discloses a study aimed to investigate biomarker potential in Alzheimer’s disease by assessing a biomarkers with respect to a control group, very mild Alzheimer’s group, and mild Alzheimer’s disease group; wherein a control group would be equivalent to a healthy condition, a very mild AD group would be equivalent to a pre-clinical Alzheimers (AF) condition, and a mild Alzheimer’s disease group would be equivalent to early symptomatic AD condition), and the at least one DBSI biomarker is selected from a group consisting of cellularity diffusivity, a fractional anisotropy, and a radial diffusivity (refer to Table 4: mean diffusivity (MD) seen as cellularity diffusivity. Table 4 also identifies a fractional anisotropy, and a radial diffusivity). 

Claim 7: Acosta-Cabronero as modified discloses all the element above in claim 1, Acosta-Cabronero discloses, wherein transforming the DBSI-MRI data set comprises selecting the at least one DBSI biomarker value from a portion of the DBSI-MRI data set corresponding to at least one white matter tract of the subject, wherein the at least one white matter tract is selected from the group consisting of: corpus callosum, internal capsule, corona radiate, external capsule, cingulate gyrus, hippocampus, superior longitudinal fasciculus, and superior fronto-occipital fasciculus (“p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”. It is clear that the one white matter track is seen as the corpus callosum wherein the RD/FA is selected as an extensive abnormality in mild-stage Alzheimer’s disease.).

Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta-Cabronero in view of Song, as applied to claim 2 above, in further view of P. Selnes et al (Journal of Alzheimer’s Disease 33 (2013) 723–736, Published in 2013, A copy of this reference is included with this Office action, hereinafter “Selnes”).
Claim 3: Acosta-Cabronero as modified discloses all the element above in claim 2, Acosta-Cabronero as modified teaches, verifying the at least one DBSI biomarker (p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”), but fails to discloses, by correlating the at least one DBSI biomarker with at least one cerebrospinal fluid (CSF) neural injury marker.
However, Selnes discloses, verifying the at least one biomarker by correlating the at least one biomarker with at least one cerebrospinal fluid (CSF) neural injury marker (Table 4 of Selnes discloses, prediction of cognitive decline by CSF biomarkers using CSF biomarkers T-tau, P-tau, and AB42 seen as ‘at least one cerebrospinal fluid (CSF) neural injury marker’ ). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify verifying the at least one DBSI biomarker of Acosta-Cabronero as modified to include verifying a biomarker with at least one cerebrospinal fluid (CSF) neural injury marker as taught by Selnes, because such a modification would yield predictable results such predicting future cognitive decline and atrophy based on the Pearson correlation between CSF markers and biomarkers. 

Claim 4: Acosta-Cabronero as modified discloses all the element above in claim 3, Acosta-Cabronero discloses, 
wherein the at least one corresponding threshold value includes a plurality of threshold values (Fig. 6 description: “The error bars represent ± one group standard deviation”), and the diagnostic database comprises a plurality of entries, the plurality of entries comprising a first entry corresponding to the healthy condition, a second entry corresponding to the pre-clinical AD condition, and a third entry corresponding to the early symptomatic AD condition (As discussed above: a control group is equivalent to a healthy condition, a very mild AD group is equivalent to a pre-clinical Alzheimers (AF) condition, and a mild Alzheimer’s disease group is equivalent to early symptomatic AD condition. These conditions are seen as a first, second, and third entry, respectively. Furthermore, the database described in Figure 1 comprises these entries; therefore, ‘the diagnostic database comprises a plurality of entries, the plurality of entries comprising a first entry corresponding to the healthy condition, a second entry corresponding to the pre-clinical AD condition, and a third entry corresponding to the early symptomatic AD condition’. Figure 6 further highlights these entries with respect to threshold values including a plurality of threshold values with lower and upper threshold values), 
wherein each entry of the plurality of entries comprises the plurality of threshold values (Each entries comprises a lower and upper threshold values seen with respect to the error bars associated with the cellularity diffusivity (mean diffusivity (Fig. 6-C)), fractional anisotropy (Fig. 6-D), and radial diffusivity (Fig. 6-B)).   
wherein the plurality of threshold values for each entry comprise a lower cellularity diffusivity threshold value, an upper cellularity diffusivity threshold value, a lower fractional anisotropy threshold value, an upper fractional anisotropy threshold value, a lower radial diffusivity threshold value, and an upper radial diffusivity threshold value, (Specifically, Acosta-Cabronero discloses determining a lower and upper threshold value as error bars with cellularity diffusivity (mean diffusivity (Fig. 6-C)), fractional anisotropy (Fig. 6-D), and radial diffusivity (Fig. 6-B))
wherein the plurality of threshold values are means of relating a biomarker value to one condition selected from the group consisting of the healthy condition, the preclinical AD condition, and the early symptomatic AD condition (Figure 6 clearly asses the condition of the groups based on the plurality of threshold values as means of relating biomarkers to at least one condition).

Claim 6: Acosta-Cabronero as modified above disclose all the elements of claim 4, Acosta-Cabronero as modified discloses, wherein the at least one diagnostic rule comprises: 
the healthy condition if the cellularity diffusivity value is less than the corresponding upper cellularity diffusivity threshold value from the first entry (According to Fig. 6 (C), the cellularity diffusivity value of the control group is less than the corresponding upper cellularity diffusivity threshold value from the first entry); 
Acosta-Cabronero discloses Figure 6 A-D demonstrating a cellularity diffusivity value is less than the corresponding upper cellularity diffusivity value threshold value corresponding to a healthy condition (Fig. 6(C)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the healthy condition if the cellularity diffusivity value is less than the corresponding upper cellularity diffusivity threshold value from the first entry since the conditions are present in Figure 6 (C). The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.   
the pre-clinical AD condition if the cellularity diffusivity value is between the 
corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry (According to Fig. 6 (C), the cellularity diffusivity value of very mild AD is between the lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry); and 
Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to pre-clinical AD condition (Fig. 6(C)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the pre-clinical AD condition if the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry since the conditions are present in Figure 6 (C). The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.
the early symptomatic AD condition if: 
the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the third entry (According to Fig. 6 (C), the cellularity diffusivity value of  mild AD is between the lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry);  
the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value from the third entry (According to Fig. 6 (D), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value from the third entry); and 
the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry (According to Fig. 6 (B), the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry).
Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to early symptomatic AD (Fig. 6 (C)), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value corresponding to early symptomatic AD (Fig. 6 (D)), and the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value corresponding to early symptomatic AD (Fig. 6(B)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the early symptomatic AD if: the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the third entry the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value from the third entry the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry since the conditions are present in Figure 6-B, C, and D, respectively. The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.

Claims 9-10 and 15, 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta-Cabronero. PloS one, 7(11), e49072, Published November 2012, A copy of this reference is included with this Office action.) in view of Song et al (US 2011/0282183 A1, Filed 2011-05-17, hereinafter “Song”) in view of Scherer et al (US 2016/0326586 A1, Filed 2016-04-06, hereinafter “Scherer”) in view of Hyde et al (US 2012/0238936 A1, Filed 2011-04-17, hereinafter “Hyde”). 
Claim 9: Acosta-Cabronero discloses, providing a diagnosis of at least one condition of a central nervous system in a subject (Figs. 1-8 depict diagnosing at least one condition of a central nervous system (brain imaged) in the subjects): 
retrieve a diffusion tensor imaging - magnetic resonance imaging (DTI-MRI) data set obtained from the central nervous system of the subject (Fig. 1-8; as well as p.2, Col. Left, Section Introduction: “The aim was to identify whether the various tensor metrics might show differential preference as biomarkers to track change or for early diagnosis”); 
transform the DTI-MRI data set to obtain at least one biomarker value (Transforming is seen as selecting at least one biomarker value from a portion of the data set corresponding to at least one white matter track. For instance, p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”; It is clear that the one white matter track is seen as the corpus callosum wherein the RD/FA is selected as an extensive abnormality in mild-stage Alzheimer’s disease. Furthermore, referring to Figures 3-5, a tenser metric equates to differential behavior, which is further seen as a biomarker such as a axial diffusivity, fractional anisotropy, radial diffusivity, and/or mean diffusivity.); 
retrieve a diagnostic database comprising at least one corresponding threshold value; 
compare each of the at least one biomarker value to at least one corresponding threshold value from the retrieved diagnostic database (Table 4 seen as a diagnostic database. As notes in the Applicant’s specification paragraph 0294: “the term “database” may refer to…a body of data”. For instance, Table 4 refers to a body of data. Table 4 has at least one corresponding threshold value seen as the statistical mean values correlating the cross-sectional information to biomarkers. The statically significance calculated from table 4 is further used to calculate the least square linear fit line on Figure 6; therefore, the diagnostic database is retrieved comprising at least one corresponding threshold value. The one corresponding threshold value is further seen in Figure 6 as the mean in-between the error bars.) to obtain a relation between each of the at least one DBSI biomarker value and the at least one corresponding threshold value, wherein the at least one corresponding threshold value each is a biomarker value (Refer to Table 4 and Fig. 6); and
the at least one condition according to at least one diagnostic rule, wherein each of the at least one diagnostic rule defines a candidate condition of the central nervous system in terms of the relations between the at least one biomarker value and the at least one corresponding threshold value (p.2, Col. Left, Section Introduction; “The aim was to identify whether the various tensor metrics might show differential preference as biomarkers to track change or for early diagnosis, and if so, which are the best for each purpose.”. Control, Very mild Alzheimer’s, and Mild Alzheimer’s are equated to healthy condition, pre-clinical AD condition, and early symptomatic AD condition, respectively. A diagnostic rule is equated to the diagnosis associated with each value of the biomarker according to Table 4 and Figure 6. Accordingly, Acosta-Cabronero discloses, Figure 6 A-D demonstrating a cellularity diffusivity value is less than the corresponding upper cellularity diffusivity value threshold value corresponding to a healthy condition (Fig. 6(C)). Next, Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to pre-clinical AD condition (Fig. 6(C)), Lastly, Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to early symptomatic AD (Fig. 6 (C)), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value corresponding to early symptomatic AD (Fig. 6 (D)), and the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value corresponding to early symptomatic AD (Fig. 6(B)). 
However Acosta-Cabronero fails to explicitly teach diagnosing a heathy condition, an pre-clinical AD condition, and/or a early symptomatic AD condition based on the diagnostic rules identified above.).   
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno to include diagnosing the at least one condition according to at least one diagnostic since the conditions are present in Figures (A-D). The motivation to do this would yield predictable results such as advising on a treatment option and/or further health risks.
Acosta-Cabronero fails to explicitly teach DBSI-MRI and a DBSI biomarker. 
However, Song discloses, using DBSI-MRI (0070; “A noninvasive process based on diffusion MRI technique is described herein to facilitate accurately quantifying the complex human CNS white matter pathology where the current DTI and its relevant improvements have failed. As an exemplary embodiment, diffusion basis spectrum imaging (DBSI) is implemented and provided herein to demonstrate the feasibility and detailed operation of the proposed novel process.”) and a DBSI biomarker (0070; “diffusion basis spectrum imaging (DBSI) is implemented and provided herein to demonstrate the feasibility and detailed operation of the proposed novel process. The quantity and primary direction of diffusion tensor components within a tissue volume resulting from white matter pathology is determined using diffusion MRI before constructing the multi-tensor model. After the identification of each diffusion tensor component corresponding to individual pathology, the diffusivity and volume ratio of each component can be derived accordingly.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the acquired imaging data of Acosta-Cabronero as modified to include a DBSI-MRI data set and DBSI biomarker as taught by Song. The motivation to do this would yield predictable results such as improving the quantification of complex human CNS white matter pathology. 
Acosta-Cabronero as modified fails to discloses, A central nervous system diagnosis computing device for providing a diagnosis of at least one condition of a central nervous system in a subject, said computing device including a processor in communication with a memory, said processor programmed to:
retrieve a diffusion basis spectrum imaging - magnetic resonance imaging (DBSI-MRI) data set obtained from the central nervous system of the subject from the memory:
	retrieve a diagnostic database comprising at least one corresponding threshold value from the memory.
However, Scherer discloses, A central nervous system (0050; “The disease may, for example, be a pathological condition in a developmental process of the central nervous system and brain, heart, kidney, or other organs.”) diagnosis computing device for providing a diagnosis of at least one condition of a central nervous system in a subject (0015; “A computer system for conducting a method of disease diagnosis is also provided, as well as a computer program product, comprising a tangible computer-readable medium carrying computer-usable instructions which, when executed by a processing unit of a computer, cause the processing unit to diagnose disease using the above method.”), said computing device including a processor in communication with a memory (0062; “The computer may contain one or more processors or microprocessors, such as a central processing unit (CPU) 22. The CPU performs arithmetic calculations and control functions to execute software stored in an internal memory 26”), said processor programmed to (0062; ‘The computer system may also include other similar means for allowing computer programs or other instructions to be loaded.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the diagnostic method of Acosta-Cabronero as modified to be performed by a central nervous system diagnosis computing device for providing a diagnosis of at least one condition of a central nervous system in a subject said computing device including a processor in communication with a memory, as taught by Scherer. The motivation to do this would yield predictable results such as decreasing false negative rates, enhance accuracy, and improve sensitivity of the diagnostic method.  
	Acosta-Cabronero as modified in view of Scherer fails to discloses, retrieve a diffusion basis spectrum imaging - magnetic resonance imaging (DBSI-MRI) data set obtained from the central nervous system of the subject from the memory: 
retrieve a diagnostic database comprising at least one corresponding threshold value from the memory
However, Hyde, discloses, (0005; “one or more computer-readable memory media including executable instructions stored thereon that, when executed on a computer, instruct a computing device to retrieve from storage one or more parameters associated with reference CSF biomarker spectral information associated with at least one neuropsychiatric disorder…. one or more computer-readable memory media including executable instructions stored thereon that, when executed on a computer, instruct a computing device to perform a comparison of a detected biomarker profile to a retrieved set of parameters.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the computing device including a processor in communication with a memory of Acosta-Cabronero as modified in view of Scherer to include Hyde’s teachings of a computing device to retrieve a data set obtained from the CNS from memory and retrieve a diagnostic database comprising at least one corresponding threshold value from memory. The motivation to do this would be to detect at least one biomarker with the use of a computer to process images and diagnosis in a medical environment.  Therefore, the modified combination above discloses, retrieve a diffusion basis spectrum imaging - magnetic resonance imaging (DBSI-MRI) data set obtained from the central nervous system of the subject from the memory: retrieve a diagnostic database comprising at least one corresponding threshold value from the memory. 

Claim 10: the modified combination above discloses all the elements of claim 9, Acosta-Cabronero discloses, wherein the at least one condition is selected from the group consisting of a healthy condition, a preclinical Alzheimer's disease (AD) condition and an early symptomatic AD condition (Acosta-Cabronero, discloses a study aimed to investigate biomarker potential in Alzheimer’s disease by assessing a biomarkers with respect to a control group, very mild Alzheimer’s group, and mild Alzheimer’s disease group; wherein a control group would be equivalent to a healthy condition, a very mild AD group would be equivalent to a pre-clinical Alzheimers (AF) condition, and a mild Alzheimer’s disease group would be equivalent to early symptomatic AD condition), and the at least one DBSI biomarker is selected from the group consisting of: a cellularity diffusivity, a fractional anisotropy, and a radial diffusivity (refer to Table 4: mean diffusivity (MD) seen as cellularity diffusivity. Table 4 also identifies a fractional anisotropy, and a radial diffusivity).  

Claim 15: the modified combination above discloses all the elements of claim 9, Acosta-Cabronero discloses, wherein said processor is further configured to select the at least one DBSI biomarker value from a portion of the DBSI-MRI data set corresponding to at least one white matter tract of the subject, wherein the at least one white matter tract is selected from the group consisting of: corpus callosum, internal capsule, corona radiate, external capsule, cingulate gyrus, hippocampus, superior longitudinal fasciculus, and superior fronto-occipital fasciculus (“p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”. It is clear that the one white matter track is seen as the corpus callosum wherein the RD/FA is selected as an extensive abnormality in mild-stage Alzheimer’s disease.).

Claim 17: Acosta-Cabronero discloses, providing a diagnosis of at least one condition of a central nervous system in a subject, (Figs. 1-8 depict diagnosing at least one condition of a central nervous system (brain imaged) in the subjects; as well as p.2, Col. Left, Section Introduction: “The aim was to identify whether the various tensor metrics might show differential preference as biomarkers to track change or for early diagnosis”)
transform a diffusion tensor imaging - magnetic resonance imaging (DTI-MRI) data set to obtain at least one biomarker value, wherein the DTI-MRI data set is obtained from the central nervous system of the subject (Transforming is seen as selecting at least one biomarker value from a portion of the data set corresponding to at least one white matter track. For instance, p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”; It is clear that the one white matter track is seen as the corpus callosum wherein the RD/FA is selected as an extensive abnormality in mild-stage Alzheimer’s disease. Furthermore, referring to Figures 3-5, a tenser metric equates to differential behavior, which is further seen as a biomarker such as an axial diffusivity, fractional anisotropy, radial diffusivity, and/or mean diffusivity.); 
compare each of the at least one biomarker value to at least one corresponding threshold value from a diagnostic database (Table 4 seen as a diagnostic database. As notes in the Applicant’s specification paragraph 0294: “the term “database” may refer to…a body of data”. For instance, Table 4 refers to a body of data. Table 4 has at least one corresponding threshold value seen as the statistical mean values correlating the cross-sectional information to biomarkers. The statically significance calculated from table 4 is further used to calculate the least square linear fit line on Figure 6; therefore, the diagnostic database is retrieved comprising at least one corresponding threshold value. The one corresponding threshold value is further seen in Figure 6 as the mean in-between the error bars.) to obtain a relation between each of the at least one biomarker value and the at least one corresponding threshold value, wherein the at least one corresponding threshold value each is a biomarker value (Refer to Table 4 and Fig. 6)815060-1063 (016125/WO-US) threshold value each is a DBSI biomarker value; and 
threstrsesrsfdsfsdf the at least one condition according to at least one diagnostic rule, wherein each of the at least one diagnostic rule defines a candidate condition of the central nervous system in terms of the relations between the at least one biomarker value and the at least one corresponding threshold value (p.2, Col. Left, Section Introduction; “The aim was to identify whether the various tensor metrics might show differential preference as biomarkers to track change or for early diagnosis, and if so, which are the best for each purpose.”. Control, Very mild Alzheimer’s, and Mild Alzheimer’s are equated to healthy condition, pre-clinical AD condition, and early symptomatic AD condition, respectively. A diagnostic rule is equated to the diagnosis associated with each value of the biomarker according to Table 4 and Figure 6. Accordingly, Acosta-Cabronero discloses, Figure 6 A-D demonstrating a cellularity diffusivity value is less than the corresponding upper cellularity diffusivity value threshold value corresponding to a healthy condition (Fig. 6(C)). Next, Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to pre-clinical AD condition (Fig. 6(C)), Lastly, Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to early symptomatic AD (Fig. 6 (C)), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value corresponding to early symptomatic AD (Fig. 6 (D)), and the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value corresponding to early symptomatic AD (Fig. 6(B)). However Acosta-Cabronero fails to explicitly teach diagnosing a heathy condition, an pre-clinical AD condition, and/or a early symptomatic AD condition based on the diagnostic rules identified above).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno to include diagnosing the at least one condition according to at least one diagnostic since the conditions are present in Figures (A-D). The motivation to do this would yield predictable results such as advising on a treatment option and/or further health risks.  
Acosta-Cabronero fails to disclose, At least one non-transitory computer-readable storage media for providing a diagnosis of at least one condition of a central nervous system in a subject, the at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to: 
However, Scherer discloses, At least one non-transitory computer-readable storage media for providing a diagnosis (0015; “A computer system for conducting a method of disease diagnosis is also provided, as well as a computer program product, comprising a tangible computer-readable medium carrying computer-usable instructions which, when executed by a processing unit of a computer, cause the processing unit to diagnose disease using the above method.”) of at least one condition of a central nervous system in a subject (0050; “The disease may, for example, be a pathological condition in a developmental process of the central nervous system and brain, heart, kidney, or other organs.”), the at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to (0062; “The computer may contain one or more processors or microprocessors, such as a central processing unit (CPU) 22. The CPU performs arithmetic calculations and control functions to execute software stored in an internal memory 26”); as well as; 0062; ‘The computer system may also include other similar means for allowing computer programs or other instructions to be loaded.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the diagnostic method of Acosta-Cabronero as modified to be performed by at least one non-transitory computer-readable storage media for providing a diagnosis of at least one condition of a central nervous system in a subject, the at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor instructions, as taught by Scherer. The motivation to do this would yield predictable results such as decreasing false negative rates, enhance accuracy, and improve sensitivity of the diagnostic method.
Acosta-Cabronero as modified fails to disclose, compare each of the at least one DBSI biomarker value to at least one corresponding threshold value from a stored diagnostic database
However, Hyde, discloses, (0005; “one or more computer-readable memory media including executable instructions stored thereon that, when executed on a computer, instruct a computing device to retrieve from storage one or more parameters associated with reference CSF biomarker spectral information associated with at least one neuropsychiatric disorder…. one or more computer-readable memory media including executable instructions stored thereon that, when executed on a computer, instruct a computing device to perform a comparison of a detected biomarker profile to a retrieved set of parameters.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the computing device including a processor in communication with a memory of Acosta-Cabronero as modified to include Hyde’s teachings of a comparing each of the at least one biomarker value to at least one corresponding threshold value from a stored diagnostic database. The motivation to do this would be to detect at least one biomarker with the use of a computer to process images and diagnosis in a medical environment. Therefore, the modified combination above discloses, compare each of the at least one DBSI biomarker value to at least one corresponding threshold value from a stored diagnostic database. 

Claim 18: the modified combination above discloses all the elements of claim 17, Acosta-Cabronero discloses, wherein the at least one condition is selected from the group consisting of a healthy condition, a preclinical Alzheimer's disease (AD) condition and an early symptomatic AD condition (Acosta-Cabronero, discloses a study aimed to investigate biomarker potential in Alzheimer’s disease by assessing a biomarkers with respect to a control group, very mild Alzheimer’s group, and mild Alzheimer’s disease group; wherein a control group would be equivalent to a healthy condition, a very mild AD group would be equivalent to a pre-clinical Alzheimers (AF) condition, and a mild Alzheimer’s disease group would be equivalent to early symptomatic AD condition), and the at least one DBSI biomarker is selected from the group consisting of: a cellularity diffusivity, a fractional anisotropy, and a radial diffusivity (refer to Table 4: mean diffusivity (MD) seen as cellularity diffusivity. Table 4 also identifies a fractional anisotropy, and a radial diffusivity).  

Claim 23: the modified combination above discloses all the elements of claim 17, Acosta-Cabronero discloses, to transform the DBSI-MRI data set by selecting the at least one DBSI biomarker value from a portion of the DBSI-MRI data set corresponding to at least one white matter tract of the subject, wherein the at least one white matter tract is selected from the group consisting of: corpus callosum, internal capsule, corona radiate, external capsule, cingulate gyrus, hippocampus, superior longitudinal fasciculus, and superior fronto- occipital fasciculus (“p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”. It is clear that the one white matter track is seen as the corpus callosum wherein the RD/FA is selected as an extensive abnormality in mild-stage Alzheimer’s disease.). 
Acosta-Cabronero fails to discloses, 
wherein the computer- executable instructions cause the at least one processor
However, Scherer discloses, (0062; “The computer may contain one or more processors or microprocessors, such as a central processing unit (CPU) 22. The CPU performs arithmetic calculations and control functions to execute software stored in an internal memory 26”), said processor programmed to (0062; ‘The computer system may also include other similar means for allowing computer programs or other instructions to be loaded.”)
Refer to the motivation with respect to claim 17 above. 
 
Claims 11-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta-Cabronero in view of Song in view of Scherer in view of Hyde, as applied to claim 10 and 18 above respectively, in further view of P. Selnes et al (Journal of Alzheimer’s Disease 33 (2013) 723–736, Published in 2013, A copy of this reference is included with this Office action, hereinafter “Selnes”).
Claim 11: the modified combination above discloses all the elements of claim 10, Acosta-Cabronero as modified discloses, wherein said processor is further programmed to: verify the at least one DBSI biomarker (p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”), but fails to discloses, by correlating the at least one DBSI biomarker with at least one cerebrospinal fluid (CSF) neural injury marker.  
However, Selnes discloses, verifying the at least one biomarker by correlating the at least one DBSI biomarker with at least one cerebrospinal fluid (CSF) neural injury marker.  (Table 4 of Selnes discloses, prediction of cognitive decline by CSF biomarkers using CSF biomarkers T-tau, P-tau, and AB42 seen as ‘at least one cerebrospinal fluid (CSF) neural injury marker’ ). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify verifying the at least one DBSI biomarker of Acosta-Cabronero as modified to include verifying a biomarker with at least one cerebrospinal fluid (CSF) neural injury marker as taught by Selnes, because such a modification would yield predictable results such predicting future cognitive decline and atrophy based on the Pearson correlation between CSF markers and biomarkers. 

Claim 12: the modified combination above discloses all the elements of claim 11, Acosta-Cabronero as modified discloses, wherein the at least one corresponding threshold value includes a plurality of threshold values (Fig. 6 description: “The error bars represent ± one group standard deviation”), and the diagnostic database comprises a plurality of entries, the plurality of entries comprising a first entry corresponding to the healthy condition, a second entry corresponding to the pre- clinical AD condition, and a third entry corresponding to the early symptomatic AD condition (As discussed above: a control group is equivalent to a healthy condition, a very mild AD group is equivalent to a pre-clinical Alzheimers (AF) condition, and a mild Alzheimer’s disease group is equivalent to early symptomatic AD condition. These conditions are seen as a first, second, and third entry, respectively. Furthermore, the database described in Figure 1 comprises these entries; therefore, ‘the diagnostic database comprises a plurality of entries, the plurality of entries comprising a first entry corresponding to the healthy condition, a second entry corresponding to the pre-clinical AD condition, and a third entry corresponding to the early symptomatic AD condition’. Figure 6 further highlights these entries with respect to threshold values including a plurality of threshold values with lower and upper threshold values), wherein each entry of the plurality of entries comprises the plurality of threshold values (Each entries comprises a lower and upper threshold values seen with respect to the error bars associated with the cellularity diffusivity (mean diffusivity (Fig. 6-C)), fractional anisotropy (Fig. 6-D), and radial diffusivity (Fig. 6-B)), wherein the plurality of threshold values are means of relating biomarker values to one condition selected from the group consisting of the healthy condition, the preclinical AD condition, and the early symptomatic AD condition (Figure 6 clearly asses the condition of the groups based on the plurality of threshold values as means of relating biomarkers to at least one condition).  

Claim 13: the modified combination above discloses all the elements of claim 12, Acosta-Cabronero as modified discloses, wherein the plurality of threshold values for each entry comprise a lower cellularity diffusivity threshold value, an upper cellularity diffusivity threshold value, a lower fractional anisotropy threshold value, an upper fractional anisotropy threshold value, a lower radial diffusivity threshold value, and an upper radial diffusivity threshold value (Specifically, Acosta-Cabronero discloses determining a lower and upper threshold value as error bars with cellularity diffusivity (mean diffusivity (Fig. 6-C)), fractional anisotropy (Fig. 6-D), and radial diffusivity (Fig. 6-B)). 
	 
Claim 14: the modified combination above discloses all the elements of claim 13, Acosta-Cabronero as modified discloses, wherein the at least one diagnostic rule comprises: 
the healthy condition if the cellularity diffusivity value is less than the corresponding upper cellularity diffusivity threshold value from the first entry (According to Fig. 6 (C), the cellularity diffusivity value of the control group is less than the corresponding upper cellularity diffusivity threshold value from the first entry); 
Acosta-Cabronero discloses Figure 6 A-D demonstrating a cellularity diffusivity value is less than the corresponding upper cellularity diffusivity value threshold value corresponding to a healthy condition (Fig. 6(C)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the healthy condition if the cellularity diffusivity value is less than the corresponding upper cellularity diffusivity threshold value from the first entry since the conditions are present in Figure 6 (C). The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.
the pre-clinical AD condition if the cellularity diffusivity value is between the 
corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry (According to Fig. 6 (C), the cellularity diffusivity value of very mild AD is between the lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry); and 
Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to pre-clinical AD condition (Fig. 6(C)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the pre-clinical AD condition if the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry since the conditions are present in Figure 6 (C). The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.
the early symptomatic AD condition if: 
the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the third entry (According to Fig. 6 (C), the cellularity diffusivity value of  mild AD is between the lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry);  
the fractional anisotropy value is less than the corresponding upper fractional anisotropy 
threshold value from the third entry (According to Fig. 6 (D), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value from the third entry); and 
the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry (According to Fig. 6 (B), the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry).
Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to early symptomatic AD (Fig. 6 (C)), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value corresponding to early symptomatic AD (Fig. 6 (D)), and the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value corresponding to early symptomatic AD (Fig. 6(B)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the early symptomatic AD if: the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the third entry the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value from the third entry the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry since the conditions are present in Figure 6-B, C, and D, respectively. The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.

Claim 19 the modified combination above discloses all the elements of claim 18, Acosta-Cabronero as modified discloses, wherein the computer-executable instructions further cause the at least one processor to: verify the at least one DBSI biomarker (p.6, Col. Right, Section Regional analysis: “These tests aimed to find differential behaviours across regions.”; as well as p.8, Col. Right, Section Mid-sagittal Corpus Callosum: “The caudal corpus callosum was heavily involved, whereas there was preservation of white matter tracts running across the mid-sagittal genu. λ1 featured prominently in the very mild Alzheimer’s disease cohort but it did not become more extensive in the more-impaired group; in contrast, RD/FA abnormalities were more extensive in mild-stage Alzheimer’s disease”), but fails to discloses by correlating the at least one DBSI biomarker with at least one cerebrospinal fluid (CSF) neural injury marker.  
However, Selnes discloses, verifying the at least one biomarker by correlating the at least one DBSI biomarker with at least one cerebrospinal fluid (CSF) neural injury marker.  (Table 4 of Selnes discloses, prediction of cognitive decline by CSF biomarkers using CSF biomarkers T-tau, P-tau, and AB42 seen as ‘at least one cerebrospinal fluid (CSF) neural injury marker’ ). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify verifying the at least one DBSI biomarker of Acosta-Cabronero as modified to include verifying a biomarker with at least one cerebrospinal fluid (CSF) neural injury marker as taught by Selnes, because such a modification would yield predictable results such predicting future cognitive decline and atrophy based on the Pearson correlation between CSF markers and biomarkers. 

Claim 20 the modified combination above discloses all the elements of claim 19, Acosta-Cabronero as modified discloses, wherein the at least one corresponding threshold value includes a plurality of threshold 9values (Fig. 6 description: “The error bars represent ± one group standard deviation”), and the diagnostic database comprises a plurality of entries, the plurality of entries comprising a first entry corresponding to the healthy condition, a second entry corresponding to the pre- clinical AD condition, and a third entry corresponding to the early symptomatic AD condition (As discussed above: a control group is equivalent to a healthy condition, a very mild AD group is equivalent to a pre-clinical Alzheimers (AF) condition, and a mild Alzheimer’s disease group is equivalent to early symptomatic AD condition. These conditions are seen as a first, second, and third entry, respectively. Furthermore, the database described in Figure 1 comprises these entries; therefore, ‘the diagnostic database comprises a plurality of entries, the plurality of entries comprising a first entry corresponding to the healthy condition, a second entry corresponding to the pre-clinical AD condition, and a third entry corresponding to the early symptomatic AD condition’. Figure 6 further highlights these entries with respect to threshold values including a plurality of threshold values with lower and upper threshold values), wherein each entry of the plurality of entries comprises the plurality of threshold values (Each entries comprises a lower and upper threshold values seen with respect to the error bars associated with the cellularity diffusivity (mean diffusivity (Fig. 6-C)), fractional anisotropy (Fig. 6-D), and radial diffusivity (Fig. 6-B)), wherein the plurality of threshold values are means of relating biomarker values to one condition selected from the group consisting of the healthy condition, the preclinical AD condition, and the early symptomatic AD condition (Figure 6 clearly asses the condition of the groups based on the plurality of threshold values as means of relating biomarkers to at least one condition).  

Claim 21: the modified combination above discloses all the elements of claim 20, Acosta-Cabronero as modified discloses, wherein the plurality of threshold values for each entry comprise a lower cellularity diffusivity threshold value, an upper cellularity diffusivity threshold value, a lower fractional anisotropy threshold value, an upper fractional anisotropy threshold value, a lower radial diffusivity threshold value, and an upper radial diffusivity threshold value (Specifically, Acosta-Cabronero discloses determining a lower and upper threshold value as error bars with cellularity diffusivity (mean diffusivity (Fig. 6-C)), fractional anisotropy (Fig. 6-D), and radial diffusivity (Fig. 6-B)).  

Claim 22: the modified combination above disclose all the elements of claim 21, Acosta-Cabronero as modified discloses,,wherein the at least one diagnostic rule comprises: 
the healthy condition if the cellularity diffusivity value is less than the corresponding upper cellularity diffusivity threshold value from the first entry (According to Fig. 6 (C), the cellularity diffusivity value of the control group is less than the corresponding upper cellularity diffusivity threshold value from the first entry); 
Acosta-Cabronero discloses Figure 6 A-D demonstrating a cellularity diffusivity value is less than the corresponding upper cellularity diffusivity value threshold value corresponding to a healthy condition (Fig. 6(C)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the healthy condition if the cellularity diffusivity value is less than the corresponding upper cellularity diffusivity threshold value from the first entry since the conditions are present in Figure 6 (C). The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.
the pre-clinical AD condition if the cellularity diffusivity value is between the 
corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry (According to Fig. 6 (C), the cellularity diffusivity value of very mild AD is between the lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry); and 
Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to pre-clinical AD condition (Fig. 6(C)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the pre-clinical AD condition if the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry since the conditions are present in Figure 6 (C). The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.
the early symptomatic AD condition if: 
the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the third entry (According to Fig. 6 (C), the cellularity diffusivity value of mild AD is between the lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the second entry);  
the fractional anisotropy value is less than the corresponding upper fractional anisotropy 
threshold value from the third entry (According to Fig. 6 (D), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value from the third entry); and 
the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry (According to Fig. 6 (B), the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry).
Acosta-Cabronero discloses Figure 6 A-D demonstrate the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value corresponding to early symptomatic AD (Fig. 6 (C)), the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value corresponding to early symptomatic AD (Fig. 6 (D)), and the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value corresponding to early symptomatic AD (Fig. 6(B)), but fails to explicitly teach diagnosing. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Acosta-Caboreno as modified to include diagnosing the early symptomatic AD if: the cellularity diffusivity value is between the corresponding lower cellularity diffusivity threshold value and upper cellularity diffusivity threshold value from the third entry the fractional anisotropy value is less than the corresponding upper fractional anisotropy threshold value from the third entry the radial diffusivity value is greater than the corresponding lower radial diffusivity threshold value from the third entry since the conditions are present in Figure 6-B, C, and D, respectively. The motivation to do this would yield predictable results such as advising on a treatment option and/or future health risks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793                     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791